Johnson v. The Aetna                                                















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-117-CV

Â Â Â Â Â MACE E. JOHNSON, ET AL.,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellants
Â Â Â Â Â v.

Â Â Â Â Â THE AETNA CASUALTY AND SURETY
Â Â Â Â Â COMPANY, ET AL.,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellees
 

From the 333rd District Court
Harris County, Texas
Trial Court # 88-59529
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â This appeal was perfected from a judgment signed on May 3, 1993.  By motions, Appellants
state that they have settled all matters in controversy, they no longer desire to pursue the appeal
and request that the appeal be dismissed.
Â Â Â Â Â Â The motions are granted.  The appeal is dismissed.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM

Before Chief Justice Thomas,
Â Â Â Â Â Â Justice Cummings, and
Â Â Â Â Â Â Justice Vance
Dismissed
Opinion delivered and filed October 20, 1993
Do not publish

s Christi
2005, no pet.); accord Morris v. Collins, 916 S.W.2d 527, 530 (Tex.
App.Houston [1st Dist.] 1995, no writ).
Â Â Â Â Â  The trial courtÂs order did
not state its grounds, and the trial court did not make findings of fact and
conclusions of law.Â  
Â Â Â Â Â  Nichols argues as though
SedalcoÂs motion complained solely of NicholsÂs counselÂs failure to appear at
a single deposition.Â  SedalcoÂs motion to dismiss alleged, first, and Sedalco
argues on appeal, that NicholsÂs case had not been disposed of within the time
limits of the Rules of Judicial Administration.Â  Sedalco filed its answer in
May 2004.Â  No jury was requested.Â  The trial court signed its dismissal order
in May 2006.Â  NicholsÂs case had thus been pending for twice the time allowed
by the Rules.Â  Nichols concedes that he did not respond to SedalcoÂs initial
discovery requests, served in December 2004, until May 2005.Â  As to excuse for
the delay, Nichols points to two matters.Â  First, Nichols seeks to excuse two
weeks of that period, after Sedalco called NicholsÂs attention to the late
responses, by pointing to the presence of NicholsÂs counsel at a trial.Â 
Nichols complains that Sedalco did not notice Nichols for deposition until six
months after NicholsÂs responses, and Nichols argues that the Âonly other delay
in completing NicholsÂ depositionÂ occurred when NicholsÂs counsel was
unavailable to attend the second attempted deposition of Nichols because of
another trial.Â  (Br. at 14.)Â  
Â Â Â Â Â  The record thus shows long
periods of inactivity punctuated by brief bursts of activity prompted by
Sedalco.Â  NicholsÂs excuses for two, brief periods do not explain the remaining
long periods of inactivity.Â  The trial court did not clearly abuse its
discretion in dismissing NicholsÂs suit for want of prosecution.Â  We overrule
NicholsÂs second issue.
Â Â Â Â Â  NicholsÂs third and fourth
issues concern the overruling of NicholsÂs motion for new trial by operation of
law.Â  NicholsÂs motion does not attack the ground of SedalcoÂs motion to
dismiss on which we have overruled NicholsÂs second issue above.Â  We overrule
NicholsÂs third and fourth issues.
Â Â Â Â Â  In NicholsÂs first issue, he
contends that the trial court erred in overruling NicholsÂs motion for
protection from discovery.Â  Because of our dispositions of NicholsÂs other
issues, we do not reach his first issue.
Â Â Â Â Â  Having overruled NicholsÂs
second, third, and fourth issues, we affirm.
TOM GRAY
Chief Justice
Before Chief Justice Gray,
Â Â Â Â Â  Justice Vance, and
Â Â Â Â Â  Justice Reyna
Affirmed
Opinion delivered and filed May 23, 2007
[CV06]